Citation Nr: 1043721	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-39 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for perforation of the right 
eardrum.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to February 
1970.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from September 2003 and March 2004 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan.  Jurisdiction of the case 
was subsequently transferred to the Regional Office in Cleveland, 
Ohio (RO).


FINDING OF FACT

In September 2010, prior to the promulgation of a decision by the 
Board, the Veteran withdrew his appeal of the issue of 
entitlement to service connection for perforation of the right 
eardrum.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for 
perforation of the right eardrum, have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be 
made by the Veteran or by his or her authorized representative.  
38 C.F.R. § 20.204.

By September 2003 and March 2004 rating decisions, the RO denied 
the claim of entitlement to service connection for perforation of 
the right eardrum.  In March 2005, the Veteran filed a notice of 
disagreement with regard to this issue, and in December 2006, he 
perfected his appeal.  

However, in a September 2010 written statement, the Veteran 
withdrew his appeal regarding this issue.  With no allegation of 
error of fact or law remaining before the Board, the Board does 
not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection 
for perforation of the right eardrum is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


